Citation Nr: 1757917	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-17 910	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to increases in the [20 percent prior to December 16, 2014, and 40 percent from that date] staged ratings assigned for lumbosacral spondylosis.

2.  Entitlement to a rating in excess of 20 percent for a left lower extremity nerve disability.

3.  Entitlement to increases in the [10 percent prior to February 27, 2012, 20 percent from February 27, 2012 to December 16, 2014, and 10 percent from December 16, 2014] staged ratings assigned for a right lower extremity nerve disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1996 to September 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO) (which increased the rating for left posterior tibial neuralgia to 20 percent, effective March 15, 2011) and continued a 10 percent rating for right posterior tibial neuralgia, and from a March 2013 rating decision (which granted service connection for lumbosacral spondylosis rated 20 percent, and for right lower extremity sciatic nerve lumbar radiculopathy, rated 10 percent.  

A December 2014 rating decision increased the rating for lumbosacral spondylosis from 20 to 40 percent, effective December 16, 2014.  A December 2014 supplemental statement of the case (SSOC) encompassed the separate 10 percent rating for right lower extremity sciatic nerve radiculopathy into the rating for right lower extremity tarsal tunnel syndrome.  In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the Veteran's record.  An August 2016 rating decision (after the May 2016 videoconference hearing) denied the Veteran a TDIU rating; he has not filed a notice of disagreement with that rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.





REMAND

The Board's review of the record found that further development is needed for VA to fulfill its duties to assist mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran has established service connection for left and right lower extremity posterior tibial neuralgia (also identified during this appeal as posterior tibial tarsal tunnel syndrome), lumbosacral spondylosis, and right lower extremity sciatic nerve lumbar radiculopathy.  As is discussed in greater detail below, there is conflicting medical evidence in the record regarding the etiology, symptoms, and functional impairment associated with the Veteran's nerve disabilities of each lower extremity; a clarifying medical advisory opinion is needed.      

On December 2014 VA (fee basis) spine and peripheral nerve examination, the examiner stated, "The [Veteran] has sensory loss due to two distinct nerve pathologies.  The [Veteran] has nerve root impingement at the level of the lumbar spine affecting the nerves that go on to constitute the bilateral sciatic nerves.  The [Veteran] also has tarsal tunnel syndrome with bilateral posterior tibial involvement."  Examination showed that the Veteran had mild sciatic nerve radiculopathy bilaterally, as well as mild, incomplete paralysis of the posterior tibial nerves bilaterally.  

At the May 2016 Board hearing, the Veteran testified that the disabilities at issue particularly the lower extremity neurological disabilities, have worsened since the December 2014 examination. 

On June 2016 VA spine and peripheral nerve examination, clinical evaluation found mild, incomplete paralysis of the posterior tibial nerve bilaterally, as well as lower extremity radiculopathy rated as mild on the right and moderate on the left.  The examiner stated, "Left ankle nerve condition is worse than the right.  The majority of the increased nerve symptoms more likely related to his service connected spine/radiculopathy."  She was unable to fully distinguish the symptoms and functional impairment associated with each service-connected disability.  Accordingly, a new examination is necessary.

Furthermore, a review of the record found that the Veteran receives treatment for his low back and neurological disabilities at the VA Loma Linda Healthcare System, the VA Victorville Clinic, and from a private acupuncturist (Dr. Kyung H. Lee).  See June 2016 VA Form 21-4142a.  The record contains VA treatment records through August 2016 and treatment records from Dr. Kyung H. Lee through June 2016.  As any outstanding records of treatment the Veteran has received since may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated to the present (any not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for the disabilities at issue since August 2016 (including specifically records from the VA Loma Linda Healthcare System and the VA Victorville Clinic).

The AOJ should also ask the Veteran to identify the provider(s) of all pertinent private evaluations and treatment he has received for the disabilities at issue and to provide the authorizations necessary for VA to secure for the record complete clinical records of the evaluations and treatment (specifically including any records from Dr. Kyung H. Lee since June 2016).

The AOJ must secure for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records sought by VA pursuant to the Veteran's response are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist or neurologist to ascertain the current severity of his low back disability and the nature and etiology of his lower extremity neurological complaints (specifically whether they are manifestations of his service-connected lumbar spine disability).  The record (including this remand, as well as the December 2014 and June 2016 spine and peripheral nerve examination reports) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please describe in detail the manifestations (and associated functional limitations) of the Veteran's service-connected lumbar spine disability.  Specifically, please indicate whether or not the lumbar spine is ankylosed (and if so, in what position) and whether there have been incapacitating episodes (periods of bedrest prescribed by a physician) of thoracolumbar disc disease (and if so, their frequency and duration, in terms of number of days per year).  

(b) Please identify (by diagnosis) each neurological disability entity of the lower extremities found.
(c) For each lower extremity neurological disability entity found (other than right sciatic nerve lumbar radiculopathy and left/right posterior tibial neuralgia), please opine whether it is at least as likely as not (a 50% or greater probability) that such disability is directly related to the Veteran's service/events therein?  If not, is it at least as likely as not (a 50% or greater probability) that it is a neurological manifestation of his service-connected lumbar spine disability?

(d) For each lower extremity neurological disability entity diagnosed, please identify the specific nerve(s) involved and describe in detail all symptoms (to include the nature, severity, and frequency) and impairment associated with/due to the symptoms.  If a separate nerve disability is diagnosed, please opine whether it is best characterized as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis, of the affected nerve.  

(e) Please describe the functional limitations associated with the lumbar spine and lower extremity nerve disability entities found and their expected impact on employability. 

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

3.  The AOJ should then review the record and readjudicate these claims.  If any is not granted to the appellant's satisfaction, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

